Case 9:20-md-02924-RLR Document 2158 Entered on FLSD Docket 10/26/2020 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

     IN RE: ZANTAC (RANITIDINE)                                         MDL DOCKET NO. 2924
     PRODUCTS LIABILITY
     LITIGATION                                                     Civil Action No. 9:20-MD-2924

                                                          JUDGE ROBIN L. ROSENBERG
                                                MAGISTRATE JUDGE BRUCE E. REINHART
    __________________________________

    THIS DOCUMENT RELATES TO: ALL CASES

         PLAINTIFFS’ REPLY IN SUPPORT OF EXPEDITED MOTION TO DEFER
     NOVEMBER 9 DEADLINE TO OPPOSE PERSONAL JURISDICTION MOTIONS OF
    SIX NON-U.S. DEFENDANTS AND TO AUTHORIZE JURISDICTIONAL DISCOVERY

           The Master Complaints allege that non-U.S. Defendants, Aurobindo Pharma, Ltd., Apotex,

    Inc., Ajanta Pharma Ltd., Cadila Healthcare Ltd., Wockhardt Ltd., and Acic Pharmaceuticals, Inc.

    manufactured generic ranitidine that was distributed and sold to thousands of individuals in the

    United States. [e.g. DE 887 (“MPIC”) ¶¶ 38-40 (Acic), 41-44 (Ajanta), 55-58 (Apotex), 60-64

    (Aurobindo), 140-144 (Cadila), 135-139 (Wockhardt)] Five of these six non-U.S. Defendants

    directly submitted abbreviated new drug applications (ANDAs) to the U.S. Food & Drug

    Administration (“FDA”); the sixth did so by way of its U.S. subsidiary. [MPIC ¶ 251] All six

    imported and distributed generic ranitidine via co-branded, wholly-owned subsidiaries or

    affiliates. [MPIC ¶¶ 38-40 (Acic), 41-44 (Ajanta), 55-58 (Apotex), 60-64 (Aurobindo), 140-144

    (Cadila), 135-139 (Wockhardt), 251-252 (ANDA and sales information)] But the ANDA holder

    remains responsible for the safety and efficacy of its medicines.

           Despite the six Defendants’ protestations, these basic allegations are sufficient to plead

    both “stream of commerce” personal jurisdiction under the Due Process Clause, as well as the

    “alter ego” and “agency” doctrines of personal jurisdiction.
Case 9:20-md-02924-RLR Document 2158 Entered on FLSD Docket 10/26/2020 Page 2 of 11




            To be sure, the six non-U.S. Defendants could have challenged personal jurisdiction solely

    on the pleadings. But implicitly recognizing that the pleadings, accepted as true, create a plausible

    inference of jurisdiction, these non-U.S. Defendants chose to rely on—and continue to rely on—

    outside evidence. Having ventured beyond the pleadings, Plaintiffs are entitled to contest the non-

    U.S. Defendants’ factual submissions. The non-U.S. Defendants’ arguments ignore precedent and

    basic fairness.

       1.   The Master Complaints Adequately Plead Facts Establishing Personal Jurisdiction

       The six non-U.S. Defendants fail to acknowledge the obvious prima facie case for personal

    jurisdiction presented by the Master Complaints. These non-U.S. Defendants manufactured the

    generic ranitidine that was sold to and consumed by the Plaintiffs in the United States. Five of six

    non-U.S. Defendants hold the ANDAs that make them, not their subsidiaries, responsible for the

    safety and efficacy of their medicines. See, e.g., 21 C.F.R. § 314.80(b), (c) (the applicant is

    responsible for reviewing and reporting adverse events); 21 C.F.R. § 314.97 (the applicant must

    comply with regulations for supplementing its application based on information discovered post

    approval); Wyeth v. Levine, 555 U.S. 555, 578-79 (2009) (“The FDA has limited resources to

    monitor the 11,000 drugs on the market, and manufacturers have superior access to information

    about their drugs, especially in the postmarketing phase as new risks emerge.”). The non-U.S.

    Defendants distributed those products within the United States directly and/or by way of agent or

    alter ego subsidiaries and/or affiliates. Plaintiffs’ claims arise from the use of those products.

    These are textbook personal jurisdiction fact patterns. See, e.g., World-Wide Volkswagen Corp. v.

    Woodson, 444 U.S. 286, 297 (1980) (“[I]f the sale of a product of a manufacturer or distributor …

    is not simply an isolated occurrence, but arises from the efforts of the manufacturer or distributor

    to serve directly or indirectly, the market for its product in other States, it is not unreasonable to

                                                      2
Case 9:20-md-02924-RLR Document 2158 Entered on FLSD Docket 10/26/2020 Page 3 of 11




    subject it to suit in one of those States if its allegedly defective merchandise has there been the

    source of injury to its owner or to others.”) (emphasis added); Asahi Metal Indus. Co., Ltd. v.

    Superior Court of California, Solano County, 480 U.S. 102, 112 (1987) (“[C]onduct of the

    defendant may indicate an intent or purpose to serve the market in the forum State, for example,

    designing the product for the market in the forum State … or marketing the product through a

    distributor who has agreed to serve as the sales agent in the forum State.”); Daimler AG v. Bauman,

    571 U.S. 117, 135 n.13 (2014) (noting “agency relationships, we have recognized, may be relevant

    to the existence of specific jurisdiction”) (citations omitted). These allegations apply virtually

    identically to each of the six non-U.S. Defendants. No more is required.

           Indeed, the non-U.S. Defendants, recognizing the prima facie allegations of personal

    jurisdiction, submitted affidavits with conclusory counter-assertions: (1) that Defendant did not

    “directly” sell or distribute ranitidine in the U.S., and (2) that Defendants’ U.S.

    affiliates/subsidiaries directly distribute the products in the U.S. and are “separate entities” which

    “observe corporate formalities.” Defendants offer no more specific facts than these to counter the

    allegations of “stream of commerce,” “agency,” and “alter ego.”

       2. Non-U.S. Defendants have Raised Evidentiary Disputes

           The non-U.S. Defendants claim to be unaware of the very factual disputes they raise

    through their affidavits. But their counter-assertions frame the evidentiary dispute squarely as: (1)

    to what extent did the non-U.S. Defendants purposefully distribute and/or sell ranitidine in the

    U.S. and (2) to what extent are their U.S. affiliate/subsidiaries their agents/alter egos for purposes

    of the personal jurisdiction analysis? If there is no prima facie case and no genuine dispute, why

    then the affidavits, and what do they dispute?




                                                      3
Case 9:20-md-02924-RLR Document 2158 Entered on FLSD Docket 10/26/2020 Page 4 of 11




           Moreover, as it stands, the affidavits themselves are conflicting as to personal jurisdiction,

    when read in the light most favorable to Plaintiffs. See Morris v. SSE, Inc., 843 F.2d 489, 492

    (11th Cir. 1988) (holding, where no evidentiary hearing is held on personal jurisdiction, “the court

    must construe all reasonable inferences in favor of the non-movant plaintiff”).

           For example, non-U.S. Defendant Apotex Inc. testifies that it “holds four ranitidine related

    ANDAs, which it … obtained by submitting [ANDAs]… to the FDA”; that it “engaged” its

    “affiliated” and co-branded “Delaware” and “Florida” entity Apotex Corp. to be “its authorized

    representative for all matters related to ANDAs”; and that Apotex Corp. is the “sole entity to

    commercialize and distribute the finished ranitidine drug product manufactured by Apotex Inc.”

    approved for sale in the United States. [DE 2042-1] The reasonable inference here is that non-

    U.S. Defendant Apotex Inc. purposefully manufactured ranitidine intended for the U.S. and then

    exclusively distributed it in the U.S. through a closely held, co-branded agent—the sole purpose

    of which was to do so.

           As another example, non-U.S. Defendant Ajanta Pharma Ltd. testifies that it “holds the

    ANDA for generic ranitidine” and has “not directly sold” generic ranitidine in the United States,

    but claims to have “not purposely direct[ed] any ranitidine-related activities in the United States,”

    which apparently overlooks applying for the ANDA in the first place, and possessing a

    “subsidiary” named Ajanta Pharma USA, Inc., which “imports ranitidine products in the U.S.”

    [DE 2043-1] The reasonable inference here is that non-U.S. Defendant Ajanta Pharma Ltd.

    purposefully and indirectly sold and distributed ranitidine in the U.S.

           Both of these inferences are sufficient under the Due Process Clause, see World-Wide

    Volkswagen Corp., 444 U.S. at 297; Asahi Metal, 480 U.S. at 112; Daimler AG, 571 U.S. at 135

    n.13, and are more than sufficient to warrant further discovery.

                                                     4
Case 9:20-md-02924-RLR Document 2158 Entered on FLSD Docket 10/26/2020 Page 5 of 11




       3. Personal Jurisdiction Discovery is Within the Court’s Discretion and is Appropriate
          at this Juncture

           This Court is well within its discretion to allow reasonable personal jurisdiction discovery.

    See Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997) (“Resolution of a

    pretrial motion that turns on findings of fact—for example, a motion to dismiss for lack of personal

    jurisdiction pursuant to Fed.R.Civ.P. 12(b)(2)—may require some limited discovery before a

    meaningful ruling can be made.”); Vorbe v. Morisseau, 1:14-CV-20751, 2014 WL 3928554, at *3

    (S.D. Fla. Aug. 12, 2014) (“Where issues arise as to jurisdiction or venue, discovery is available

    to ascertain facts bearing on such issues.”) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S.

    340, 351, n.13 (1978)).

           The non-U.S. Defendants’ arguments that the Court lacks such discretion or should not

    exercise it is premised on inapposite authority. Beginning with Butler v. Sukhoi Co., 579 F.3d

    1307 (11the Cir. 2009), the non-U.S. Defendants attempt to construct a restrictive view on

    jurisdictional discovery that does not apply here. The holding in Butler was constrained to its

    pleadings for the simple fact that the defendant was an instrumentality of Russia and the plaintiff’s

    sole conclusory allegation was facially insufficient to “bring the claim within one of the statutorily-

    enumerated exceptions” of the Foreign Sovereign Immunities Act. Id. at 1313. Because of that

    pleading deficiency, the complaint failed as a matter of law and the court found that any discovery

    chasing after a defective complaint was improper. Id. at 1314. No such infirmity exists here.

    Similarly, non-U.S. Defendants’ suggestion that there is no genuine dispute over jurisdictional

    facts is fundamentally mistaken.

           Likewise, non-U.S. Defendants’ contention that Plaintiffs must come forward with

    separate evidence at this juncture is equally incorrect. Relying on Peruyero v. Airbus S.A.S., 83 F.

    Supp. 3d 1283 (S.D. Fla. 2014), they posit that Plaintiffs must rebut the non-U.S. Defendants’
                                                      5
Case 9:20-md-02924-RLR Document 2158 Entered on FLSD Docket 10/26/2020 Page 6 of 11




    conclusory (and conflicting) declarations now, before being entitled to any discovery. But

    Peruyero does not support their argument. In that case, the court found that the plaintiff’s

    allegations confirmed his exposure to asbestos only in Cuba during a time which forbade the court

    to apply Florida’s long-arm statute. Id. at 1288-89. Moreover, unlike Plaintiffs here, the plaintiff

    in Peruyero responded to the defendant’s motion and, only in afterthought, requested jurisdictional

    discovery in his response, which the court rejected because it found plaintiff’s allegations defective

    as a matter of law. Id. at 1289-90. Nothing remotely similar to this authority is presented by this

    litigation.

            Overall, the non-U.S. Defendants confuse Plaintiffs’ ultimate evidentiary burden to

    establish jurisdiction and this Court’s discretion as to how to resolve the evidentiary dispute (i.e.,

    an evidentiary hearing with findings or a directed-verdict-type ruling on the papers) with this

    Court’s broad discretion as to how much discovery to allow along the way and before whichever

    form of ruling.

            While the sound exercise of discretion might demand heightened scrutiny of discovery for

    far-fetched personal jurisdiction theories or fact patterns, that is not the case here where the

    grounds are obvious and theories well-trodden. Plaintiffs have sufficiently alleged personal

    jurisdiction, and those portions of the non-U.S. Defendants’ affidavits that are not mere conclusory

    counter-assertions create reasonable inferences in support of jurisdiction.

            Exercising discretion in favor of permitting jurisdictional discovery is all the more

    appropriate here, where Plaintiffs are litigating a Master Personal Injury Complaint on behalf of

    tens of thousands of claimants from various transferee forums for the purpose of creating a

    common benefit and promoting the “just and efficient conduct” of such pretrial proceedings. See

    18 U.S.C. § 1407. Indeed, the non-U.S. Defendants purport to apply their Due Process Clause

                                                      6
Case 9:20-md-02924-RLR Document 2158 Entered on FLSD Docket 10/26/2020 Page 7 of 11




    arguments to the individual claims of the “Short Form Complaints.” [D.E. 2040, p. 11] If these

    issues are not robustly dealt with now, they will continue to be litigated individually as subsequent

    individuals file personal injury claims that are transferred from various district courts to this Court

    for coordinated pretrial proceedings.

                                                 Conclusion

           Plaintiffs urge this Court to grant their motion to defer the November 9, 2020 deadline and

    authorize reasonable jurisdictional discovery in accord with the procedure set forth in the motion.

    Alternatively, should the Court decline to permit jurisdictional discovery at this time, Plaintiffs

    respectfully request a 60-day extension of the November 9, 2020 deadline to afford Plaintiffs a

    reasonable opportunity to otherwise develop evidence and respond to the six personal

    jurisdictional motions.

           DATED: October 26, 2020.




                                                      7
Case 9:20-md-02924-RLR Document 2158 Entered on FLSD Docket 10/26/2020 Page 8 of 11




                                       Respectfully submitted,

   /s/ Tracy A. Finken                              By: /s/ Robert C. Gilbert
   Tracy A. Finken                                  Robert C. Gilbert, FBN 561861
   Email: tfinken@anapolweiss.com                   Email: gilbert@kolawyers.com
   ANAPOL WEISS                                     KOPELOWITZ OSTROW FERGUSON
   One Logan Square                                 WEISELBERG GILBERT
   130 North 18th Street, Suite 1600                2800 Ponce de Leon Boulevard, Suite 1100
   Philadelphia, PA 19103                           Coral Gables, FL 33134
   Tel: (215) 735-1130                              Tel: (305) 384-7270


   /s/ Michael L. McGlamry                          /s/ Adam Pulaski
   Michael L. McGlamry                              Adam Pulaski
   Email: efile@pmkm.com                            Email: adam@pulaskilawfirm.com
   POPE McGLAMRY, P.C.                              PULASKI KHERKHER, PLLC
   3391 Peachtree Road NE, Suite 300                2925 Richmond Avenue, Suite 1725
   Atlanta, GA 30326                                Houston, TX 77098
   Tel: (404) 523-7706                              Tel: (713) 664-4555


                                       Plaintiffs’ Co-Lead Counsel

   Rosemarie R. Bogdan                              Mark J. Dearman, FBN 0982407
   Email: Rosemarie.bogdan@1800law1010.com          Email: mdearman@rgrdlaw.com
   MARTIN, HARDING & MAZZOTTI                       ROBBINS GELLER RUDMAN & DOWD
   1222 Troy-Schenectady Road                       120 East Palmetto Park Road, Suite 500
   Niskayuna, NY 12309                              Boca Raton, FL 33432
   Tel: (518) 862-1200                              Tel: (561) 750-3000


   Elizabeth A. Fegan                               Marlene J. Goldenberg
   Email: beth@feganscott.com                       Email: mjgoldenberg@goldenberglaw.com
   FEGAN SCOTT, LLC                                 GOLDENBERG LAW, PLLC
   1456 Sycamore Rd.                                800 LaSalle Avenue, Suite 2150
   Yorkville, IL 60560                              Minneapolis, MN 55402
   Tel: (312) 741-1019                              Tel: (855) 333-4662




                                                   8
Case 9:20-md-02924-RLR Document 2158 Entered on FLSD Docket 10/26/2020 Page 9 of 11




   Ashley Keller                         Frederick S. Longer
   Email: ack@kellerlenkner.com          Email: flonger@lfsblaw.com
   KELLER | LENKNER                      LEVIN SEDRAN & BERMAN
   150 N. Riverside Plaza, Suite 4270    510 Walnut Street, Suite 500
   Chicago, IL 60606                     Philadelphia, PA 19106
   Tel: (312) 741-5222                   Tel: (215) 592-1500


   Roopal P. Luhana                      Francisco R. Maderal, FBN 0041481
   Email: luhana@chaffinluhana.com       Email: frank@colson.com
   CHAFFIN LUHANA LLP                    COLSON HICKS EIDSON
   600 Third Avenue, 12th Floor          255 Alhambra Circle, Penthouse
   New York, NY 10016                    Coral Gables, FL 33134
   Tel: (888) 480-1123                   Tel: (305) 476-7400


   Ricardo M. Martinez-Cid, FBN 383988   Lauren S. Miller
   Email: RMartinez-Cid@Podhurst.com     Email: lmiller@corywatson.com
   PODHURST ORSECK, P.A.                 CORY WATSON, P.C.
   SunTrust International Center         2131 Magnolia Ave S
   One S.E. 3rd Avenue, Suite 3200       Birmingham, AL 35205
   Miami, FL 33130                       Tel: (205) 271-7168
   Tel: (305) 358-2800


   Melanie H. Muhlstock                  Daniel A. Nigh, FBN 30905
   Email: mmuhlstock@yourlawyer.com      Email: dnigh@levinlaw.com
   PARKER WAICHMAN LLP                   LEVIN PAPANTONIO THOMAS
   9 Evelyn Road                         MITCHELL RAFFERTY & PROCTOR, P.A.
   Port Washington, NY 11050             316 South Baylen Street, Suite 600
   Tel: (516) 723-4629                   Pensacola, FL 32502
                                         Tel: (888) 435-7001


   Carmen S. Scott                       Mikal C. Watts
   Email: cscott@motleyrice.com          Email: mcwatts@wattsguerra.com
   MOTLEY RICE LLC                       WATTS GUERRA LLP
   28 Bridgeside Blvd.                   4 Dominion Drive
   Mount Pleasant, SC 29464              Building 3, Suite 100
   Tel: (843) 216-9160                   San Antonio, TX 78257
                                         Tel: (800) 294-0055




                                         9
Case 9:20-md-02924-RLR Document 2158 Entered on FLSD Docket 10/26/2020 Page 10 of 11




    Sarah N. Westcot, FBN 1018272                Conlee S. Whiteley
    Email: swestcot@bursor.com                   Email: c.whiteley@kanner-law.com
    BURSOR & FISHER, P.A.                        KANNER & WHITELEY, L.L.C.
    701 Brickell Ave., Suite 1420                701 Camp Street
    Miami, FL 33131-2800                         New Orleans, LA 70130
    Tel: (305) 330-5512                          Tel: (504) 524-5777


    Frank Woodson
    Email: Frank.Woodson@BeasleyAllen.com
    BEASLEY ALLEN LAW FIRM
    234 Commerce St
    Montgomery, AL 36103
    Tel: (334) 269-2343

                                    Plaintiffs’ Steering Committee
                         Plaintiffs’ Law and Briefing Committee Co-Chairs
                                      Plaintiffs’ Liaison Counsel

    Paige Boldt                                  Je Yon Jung
    Email: pboldt@wattsguerra.com                Email: JJung@maylightfootlaw.com
    WATTS GUERRA LLP                             MAY LIGHTFOOT PLLC
    1815 Windsong Circle                         2579 N. Avalon Avenue
    Keller, TX 76248                             Orange, CA 92867
    Tel: (210) 447-1534                          Tel: (202) 506-3591

    Adam W. Krause                               Nicola Larmond-Harvey, FBN 0105312
    Email: adam@krauseandkinsman.com             Email: nicola@saunderslawyers.com
    KRAUSE AND KINSMAN, LLC                      SAUNDERS & WALKER, P.A.
    4717 Grand Avenue, Suite 300                 3491 Gandy Boulevard North, Suite 200
    Kansas City, MO 64112                        Pinellas Park, FL 33781
    Tel: (816) 760-2700                          Tel: (727) 579-4500

    Bradford B. Lear
    Email: Lear@learwerts.com
    LEAR WERTS LLP
    103 Ripley Street
    Columbia, MO 65203
    Tel: (573) 875-1992

                           Plaintiffs’ Leadership Development Committee




                                               10
Case 9:20-md-02924-RLR Document 2158 Entered on FLSD Docket 10/26/2020 Page 11 of 11




                                    CERTIFICATE OF SERVICE


           I hereby certify that on October 26, 2020, I electronically filed the foregoing document

    with the Clerk of the Court using CM/ECF and that the foregoing document is being served on all

    counsel of record or parties registered to receive CM/ECF Electronic Filings.

                                                               /s/ Robert C. Gilbert
                                                               Robert C. Gilbert




                                                   11
